                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


PETER GRAVES,                                    )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )                   No. 1:18-cv-01256-STA-egb
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
       Respondent.                               )


                           ORDER GRANTING § 2255 PETITION


       On December 26, 2018, Petitioner, Peter Graves, filed a pro se motion to vacate, set

aside, or correct his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (ECF No. 1.) For

the followings reasons, the Petition is GRANTED.

        Petitioner’s sole claim is that he is entitled to a delayed appeal because his defense

attorney, Lloyd Tatum, rendered ineffective assistance by failing to file a timely notice of appeal

after he directed him to file an appeal. He supported his claim with a copy of a November 8,

2018, letter from attorney Tatum acknowledging that he filed the notice of appeal “too soon.”

(ECF No. 1-2 at 2.) On February 4, 2019, the Sixth Circuit dismissed the appeal on the ground

that Graves “filed his notice of appeal well before his judgment.” (United States v. Graves, 1:16-

cr-10080-STA-1 (W.D. Tenn.), ECF No. 103 at 2.)

       Respondent, United States of America, responded to the Petition on February 20, 2019.

(ECF No. 5.) The Government states that it “has no objection to” the granting of the Petition and

the “reent[ry] of the judgment in Graves’ criminal case to give him the opportunity to file and

pursue a timely appeal.” (Id. at 2.)



                                                1
         An ineffective assistance claim is controlled by the standards stated in Strickland v.

Washington, 466 U.S. 668, 687 (1984). To succeed on such a claim, a petitioner must prove two

elements: (1) that counsel’s performance was deficient, and (2) “that the deficient performance

prejudiced the defense.” Id.

         In Roe v. Flores-Ortega, the United States Supreme Court announced that Strickland’s

test applies to claims “that counsel was constitutionally ineffective for failing to file a notice of

appeal.” 528 U.S. 470, 477 (2000). The Court held that a federal criminal attorney who does not

file a timely notice of appeal after a request by his client performs deficiently. Id. Moreover,

prejudice is presumed, and the defendant need not show that “his appeal would likely have had

merit.” Id. (quoting Peguero v. United States, 526 U.S. 23, 28 (1999)).

         Petitioner, here, has established that his attorney failed to file a timely notice of appeal

after he requested that one be filed. Accordingly, Graves is entitled to a delayed appeal. The

Petition is GRANTED.

         The Court will enter an amended judgment in Petitioner’s criminal case by separate

order.

         IT IS SO ORDERED.


                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: February 21, 2019




                                                  2
